Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 20, 2017

                                       No. 04-16-00800-CV

                                     James F. MCKINNON,
                                           Appellant

                                                 v.

                              Robert WALLIN and Brandon Wallin,
                                         Appellees

                         From the County Court, Gillespie County, Texas
                                     Trial Court No. 10093
                        Honorable Polly Jackson Spencer, Judge Presiding


                                          ORDER
         The court reporter has filed a notification of late reporter’s record, requesting additional
time in which to file the reporter’s record. We grant the extension and ORDER the court reporter
to file the reporter’s record on or before February 10, 2017.



                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of January, 2017.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court